NUMBER 13-07-00753-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

LEONARD HENDERSON,                                                       APPELLANT,

                                           v.

THE STATE OF TEXAS,                                APPELLEE.
_____________________________________________________________

              On Appeal from the 105th District Court
                    of Nueces County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      Appellant, Leonard Henderson, attempted to perfect an appeal from a conviction for

aggravated robbery. We dismiss the appeal for want of jurisdiction.

      The trial court denied appellant’s second motion for DNA testing on May 23, 2007.

Notice of appeal was not filed until July 16, 2007. On January 24, 2008, the Clerk of this

Court notified appellant that it appeared that the appeal was not timely perfected. The
Clerk further advised appellant that the appeal would be dismissed if the defect was not

corrected within ten days from the date of receipt of the Court’s directive. Appellant has

not responded to the Court’s notice.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day the trial court enters an appealable

order. TEX . R. APP. P. 26.2(a)(1). The time within which to file the notice may be enlarged

if, within fifteen days after the deadline for filing the notice, the party files the notice of

appeal and a motion complying with Rule 10.5(b) of the Texas Rules of Appellate

Procedure. See TEX . R. APP. P. 26.3.

       Appellant’s notice of appeal was due to have been filed on or before June 22, 2007.

See TEX . R. APP. P. 26.2(a)(2). Appellant did not file a motion for extension of time to file

his notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3 and did not

file his notice of appeal until July 16, 2007 .

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX . CODE CRIM .

PROC . ANN . art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).
      Accordingly, the appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                    PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered
and filed this the 13th day of March, 2008.